DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13th, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to King (7448337) have been considered but are moot because the new ground of rejection does not rely on the King reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Silvano (US 6099256).
Silvano discloses a rotor comprising: soft rotor structures fixed to a rotor shaft (shaft 15, 25, 35, 55, 105), which soft rotor structures are of a soft material (“flexible materials, paper, or any other suitable material”; Col. 4, Lines 25-32), wherein each of the soft rotor structures is a loop arranged to forms an asymmetrical cone when an air or water current flows through the loop each of the soft rotor structures, and wherein the asymmetrical cone has a first side (30), a second side (104) downstream of the first side, and a lateral side (103) between the first side and the second side, the lateral side being continuous so that the lateral side forms a loop, part of the first side being attached to the rotor shaft (see Figure 13 with the asymmetrical conical shape, and the sides of the loop form from the shaft, to the lateral end, and then back to the second side on the shaft). The asymmetrical cone is arranged to rotate the rotor shaft when air or water current flows through the cone (intended use, same structure would operate same way).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silvano (US 6099256) in view of Sharrow (US 9926058).
Silvano discloses the rotor according to claim 6 above.
Silvano fails to teach the first side of the asymmetrical cone is larger than the second side, wherein the first side of the asymmetrical cone comprises at its front edge a surface that is arranged to form the first side of the cone.
Sharrow teaches an analogous rotor with a plurality of embodiments depicting a looped blade on a rotor. The rotors are arranged with a “skew angle” (see Figures) which means that one side of the rotor blade is larger than the other side of the loop (see Figure 8B showing an asymmetric pitch angle along the blade sections, and Figure 7 for a skewed blade, defined by an “irregular helix”). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of SIlvano such that the rotor includes the first side of the asymmetrical cone is larger than the second side, wherein the first side of the asymmetrical cone comprises at its front edge a surface that is arranged to form the first side of the cone as taught by Sharrow for the purposes of optimizing an efficient loading on the blades.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silvano (US 6099256) in view of Lepoix (FR 2609506).
Regarding claim 9;
Silvano discloses the rotor according to claim 6 above.
Silvano fails to teach a force of the asymmetrical cone is transmitted to the rotor shaft via reinforcements on the lateral side of the cone.
Lepoix teaches a rotor that utilizes looped shape blades (see the Figures). The blades may be constructed of flexible material, and include reinforcements on the body of the blades (“The blades 1 may also be made of a relatively flexible material such as reinforced synthetic material... The use of such flexible materials also makes it possible, after disassembly or deployment, to easily store the blades 1 flat (FIGS. 16 and 17)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the asymmetrical cone of Silvano such that the force is transferred by a reinforced material on the lateral side of the cone as taught by Lepoix for the purposes of reinforcing the blades while in use, and allowance of using flexible materials that are easy to store.
	Regarding claim 11;
Silvano discloses the rotor according to claim 6 above. Silvano further teaches the rotor can be designed use in wind turbines (“Typically, these devices are specifically designed for use with wind turbines or mixers or agitators in a vertical orientation.”).
Silvano fails to teach the force of air or water current acting on the asymmetrical cone is arranged to be transmitted via the rotor shaft to an electric generator. 
Lepoix teaches a rotor that utilizes looped shape blades (see the Figures). The blades may be constructed of flexible material, and are attached to a shaft (2) that can be connected to a generator or to a motor (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Silvano such that the shaft is connected to an electric generator as taught by Lepoix for the purposes of generating electricity.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silvano (US 6099256) in view of Saiz (US 11067055) or Monney (US 2633921).
Silvano discloses the rotor according to claim 6 above.
Silvano fails to teach the material is canvas.
Saiz teaches a plurality of twisted blades for capturing energy of fluid currents. The blades can be constructed of canvas (“The hollow and flexible turbines, shafts or blades can be made of canvas, plastic or very dense mesh, which act as bags and can be kept inflated with the air or water stream in which they are immersed”).
Monney teaches the utilization of soft fabric for curved blades (Figures 1-4). The soft fabric can be canvas (“This result is obtained by mounting a plurality of flexibles vanes, such as canvas vanes…”).
Because Silvano teaches the utilization of flexible material blades, and because Saiz teaches that fluid current blades can be constructed of a canvas material, and because Monney teaches that conical blades for a wind rotor can be constructed of canvas, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft material of Silvano such that it is constructed of canvas as taught by Saiz or Monney for the purposes of reducing weight as canvas is a known lightweight flexible material utilized for rotor blades.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silvano (US 6099256) in view of Sharrow (US 20140161622) or Polacsek (US 6948910).
Silvano discloses the rotor according to claim 6 above.
Silvano fails to teach the soft rotor structures comprise a first group of soft rotor structures and a second group of soft rotor structures disposed downstream of the first group of soft rotor structures.
Sharrow teaches a rotor with a plurality of group of rotor structures, the rotor structures are formed of first, second, lateral sides that form a loop, thereby allowing for at least a first and second group of rotor structures, the second group disposed downstream of the first group (Figures 10, 12).
Polacsek teaches a rotor which includes a plurality of blades formed as a loop shape (see Figures 14a-b for blades that are looped around the rotor, and Figure 15 for plurality of groups), and utilizes a plurality of rotor structures formed downstream of another set (Figure 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Silvano such that the soft rotor structures comprise a first group of soft rotor structures and a second group of soft rotor structures disposed downstream of the first group of soft rotor structures as taught by Sharrow or Polacsek for the purposes of generating greater amounts of power when the rotor is utilized as an electric generator.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745